DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims 
Claims 1-2, 4-11 and 13-19 are pending. 
Claims 3 and 12 have been canceled by amendment. 

Response to Amendment
The Amendment filed 05/14/2021 overcomes the following: 
Objection to the Abstract of the disclosure. 
Rejection of claims 6-8 and 15-17 under 35 USC 112(b). 
Rejection of claim 19 under 35 USC 101. 

Response to Arguments
Applicant’s arguments with respect to claims 1-19 have been considered but are moot in view of the new grounds of rejection set forth below, as necessitated by the amendment.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 5, 9-11, 14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over CN 105701449A (hereinafter "Jiang"; citations correspond to English machine translation) in view of "Semi-automated extraction and delineation of 3D roads of street scene from mobile laser scanning point clouds" (hereinafter "Yang (2013)").
Regarding claim 1, Jiang teaches a method for extracting a lane line (Jiang, Figs. 1a-2b), comprising: 
(Jiang, ¶0034-0057, 0067-0072; “a device for collecting the point cloud intensity map (for example, a radar) can be configured on the collecting vehicle” wherein “Lane line detection is performed on…the point cloud intensity map, respectively, to obtain…the point cloud three-dimensional lane line in the point cloud intensity map”);
obtaining a second group of lane lines of the road based on a second image collected by a camera (Jiang, ¶0034-0057, 0067-0072; “a device for collecting the RGB image (for example, an industrial camera) can be configured on the collecting vehicle” wherein “Lane line detection is performed on the RGB image…to obtain the image three-dimensional lane line in the RGB image”); and 
determining a lane line set of the road based on the first group of lane lines and the second group of lane lines (Jiang, ¶0058-0059, 0088; “Based on the preset lane line fusion strategy, the image three-dimensional lane line and the point cloud three-dimensional lane line are fused to obtain the three-dimensional lane line of the road and output it.”).
Jiang further teaches determining the first group of lane lines based on an optimization for the plurality of lane lines (Jiang, ¶0054-0056, 0081-0083; “If the type of the three-dimensional lane line in the point cloud intensity map is a solid line and the length is greater than the first set threshold (for example, 50 meters), the three-dimensional lane line is iteratively interrupted” wherein “The iterative interruption processing refers to fitting the three-dimensional lane line segmentally by using a curve with a set number of times (for example, a cubic curve)”). 
Jiang does not expressly teach the limitations as further claimed, but, in an analogous field of endeavor, Yang (2013) does as follows. 
Yang (2013) teaches obtaining a plurality of lane lines based on a plurality of images generated from the point cloud collected by the laser radar, in which, the plurality of images comprises the first image (Yang (2013), p.82, Figs. 3-4, “…a novel point partition technique is proposed to divide point clouds into consecutive road cross sections according to GPS time of points. Candidate road regions are sorted by cross section for further curb detection using a moving window operator. In each road cross section, curbs are detected using three popular curb patterns that account for elevation difference, point density, and slope changes. Finally, 3D road surfaces are extracted using the refined and tracked curbs.”); 
determining the first group of lane lines based on an optimization for the plurality of lane lines by: organizing a plurality of reflection value images according to a world coordinate system of a physical world, connecting disconnected lane lines by using a relationship between lane lines in neighboring reflection value images (Yang (2013), p.82-90, Figs. 3-4, Fig. 10; “The proposed method uses the locally similar geometric patterns of curb points at sequential road cross sections to trace and refine the curb points… For regular roads, the refinedcurb points that constitute the initial roadside are extended line by line to close the gap or to add the edge points with the property of parallel lines. Additionally, a B-spline algorithm is used to generate smooth curves (Fig. 10 f).”).
(Yang (2013), Section 3.1). 

Regarding claim 2, claim 1 is incorporated, and Jiang in the combination further teaches wherein obtaining the first group of lane lines comprises: extracting the first group of lane lines by using a lane line extracting model based on the first image, in which, the lane line extracting model is generated by performing a training on an image set and a lane line marked in the image set (Jiang, ¶0052-0055; “Using the deep neural network model, the lane line detection is performed on the point cloud intensity map to obtain the three-dimensional lane line in the point cloud intensity map” wherein “the deep neural network model is obtained by learning and training the sample point cloud intensity map containing the marked three-dimensional lane lines”).

Regarding claim 5, claim 1 is incorporated, and Jiang in the combination further teaches wherein obtaining the second group of lane lines comprises: transforming the (Jiang, ¶0043, 0045; “Performing three-dimensional projection on the two-dimensional lane line in the RGB image to obtain the three-dimensional lane line in the RGB image as the image three-dimensional lane line” wherein “Three-dimensional projection refers to the use of the internal parameter information of the device that collects the RGB image, the acquisition track recorded during the acquisition of the RGB image and the point cloud intensity map, and the acquisition recorded during the acquisition process. The posture information of the RGB image device projects the detected two-dimensional lane lines into a three-dimensional space.” Internal camera parameters (i.e., parameters of camera calibration) are used to perform the projection of the lane lines into 3D space.).

Regarding claim 9, claim 1 is incorporated, and Jiang in the combination further discloses: 
determining at least one lane line set of at least one road related to the road (Jiang, ¶0097-0098; “each non-adjacent candidate 3D lane line that is not adjacent to the extracted candidate 3D lane line is traversed”); 
transforming the lane line set and the at least one lane line set to a plurality of three-dimensional lane line sets (Jiang, ¶0097-0098; “form a non-adjacent candidate three-dimensional lane line with the extracted candidate three-dimensional lane line, and form the lane.”); 
(Jiang, ¶0098-0099; “When each non-adjacent candidate 3D lane line can form a lane with the selected candidate 3D lane line, it is necessary to consider whether the distance between the two candidate 3D lane lines can reasonably form a lane, but also to consider two candidates. The direction similarity of three-dimensional lane lines in three-dimensional space, the more similar the direction, the better”); and 
optimizing the plurality of three-dimensional lane line sets based on the confidence (Jiang, ¶0098-0104; “Based on a preset misdetection lane line elimination strategy, the space lane structure is used to determine the misdetection lane line among the candidate three-dimensional lane lines and eliminate it”).

Claim 10 recites an apparatus having features corresponding to method claim 1. Therefore, the recited elements of Claim 10 are mapped to the proposed combination in the same manner as the corresponding elements in Claim 1. Additionally, the rationale and motivation to combine the Jiang and Yang (2013) references presented in the rejection of Claim 1 apply to this claim.

Claim 11 recites an apparatus having features corresponding to method claim 2. Therefore, the recited elements of Claim 11 are mapped to the proposed combination in the same manner as the corresponding elements in Claim 2. Additionally, the rationale 
    
Claim 14 recites an apparatus having features corresponding to method claim 5. Therefore, the recited elements of Claim 14 are mapped to the proposed combination in the same manner as the corresponding elements in Claim 5. Additionally, the rationale and motivation to combine the Jiang and Yang (2013) references presented in the rejection of Claim 5 apply to this claim.

Claim 18 recites an apparatus having features corresponding to method claim 9. Therefore, the recited elements of Claim 18 are mapped to the proposed combination in the same manner as the corresponding elements in Claim 9. Additionally, the rationale and motivation to combine the Jiang and Yang (2013) references presented in the rejection of Claim 9 apply to this claim.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Jiang in view of Yang (2013), as applied to claim 1 above, and further in view of Official Notice taken by the Examiner.
Claim 19 recites a non-transitory computer-readable storage medium having a computer program stored thereon having features corresponding to method claim 1. Therefore, the recited elements of Claim 19 are mapped to the proposed combination in the same manner as the corresponding elements in Claim 1. Additionally, the rationale and motivation to combine the Jiang and Yang (2013) references presented in the (Jiang, ¶0034), he does not expressly teach a non-transitory computer-readable storage medium having a computer program stored thereon. 
Official Notice is taken that the use of a non-transitory computer-readable storage medium to store programming instructions for achieving a lane detection method is well known and expected in the art. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the method taught by the combination of Jiang and Yang (2013) in the form of a program stored on a non-transitory computer-readable storage medium, in order to further automate the method and thereby increase lane detection efficiency.  

Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Jiang in view of Yang (2013), as applied to claim 1 above, and further in view of “Automated Extraction of Road Markings from Mobile Lidar Point Clouds” (hereinafter “Yang (2012)”).
Regarding claim 4, claim 1 is incorporated, and although Jiang in the combination teaches wherein the first group of lane lines is a group of three-dimensional lane lines, he does not expressly teach the limitations as further claimed, but, in an analogous field of endeavor, Yang (2012) does as follows. 
Yang (2012) teaches wherein obtaining the first group of lane lines comprises: transforming the first group of lane lines to a first group of three-dimensional lane lines based on height information of each pixel in the first image (Yang (2012), Fig. 2, p.332-334, Segmentation of Road Point Cloud; “In order to extract the point clouds of road markings, a two-step filter operator was applied. The first step is to extract the point clouds within the reflectance intensity value range of 100 to 300 from the point clouds extracted. The second step is to further remove those points (e.g., cars, pedestrian) that have a higher elevation compared with those of the neighborhood points associated. Figure 2 illustrates an example. Figure 2a shows the point clouds of road and neighborhood associated. It can be seen from Figure 2c that the point clouds of road marking were well maintained”).
Yang (2012) is considered analogous art because it pertains to detection of road markings based on LIDAR point clouds. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the point cloud-based lane line detection method taught by the combination of Jiang and Yang (2013) to include extracting road marking points as three dimensional points based on a height threshold, as taught by Yang (2012), in order to more accurately determine the points falling within the road which correspond to the actual road markings (Yang (2012), p.332-333, Segmentation of Road Point Cloud).

Claim 13 recites an apparatus having features corresponding to method claim 4. Therefore, the recited elements of Claim 13 are mapped to the proposed combination in the same manner as the corresponding elements in Claim 4. Additionally, the rationale and motivation to combine the Jiang, Yang (2013) and Yang (2012) references presented in the rejection of claim 4 apply to this claim. 

Claims 6-8 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Jiang in view of Yang (2013), as applied to claim 1 above, and further in view of US PG Pub. 2019/0163989 A1 (hereinafter “Guo”).
Regarding claim 6, claim 1 is incorporated, and the combination of Jiang in view of Yang (2013) does not expressly teach the limitations as further claimed, but, in an analogous field of endeavor, Guo does as follows. 
Guo teaches wherein determining the lane line set of the road comprises: 
generating a first group of two-dimensional lane lines and a second group of two-dimensional lane lines by projecting the first group of three-dimensional lane lines and the second group of three-dimensional lane lines to a plane where the road is located (Guo, ¶0054-0064; “The accumulated LIDAR point cloud data, represented in a 3D space, can be projected to the 2D image space corresponding to the segmented image data using the LIDAR-to-camera calibration.” The 2D segmented image data corresponds to a plane where the road is located, as claimed.); and 
determining the lane line set by matching a lane line in the first group of two-dimensional lane lines with a lane line in the second group of two-dimensional lane lines (Guo, ¶0054-0064; “the image/LIDAR fusion module 250 processes each projected LIDAR point to determine if the distance between the position of the projected LIDAR point in 2D space and the position of at least one of the piecewise lines is smaller (e.g., not greater than or equal to) than a pre-determined threshold. If the projected LIDAR point is within the pre-determined threshold of at least one of the piecewise lines corresponding to a lane marking, the LIDAR point is considered a candidate associated with that lane marking.” The determined candidate lane marking points are subsequently used to determine the final set of lane marking points.).
Guo is considered analogous art because it pertains to a method for LIDAR and camera image fusion for lane marking detection. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught by the combination of Jiang and Yang (2013) to include projecting the lane markings detected in each of the LIDAR and camera images to a common 2D space, as taught by Guo, in order to better detect points corresponding to a lane marking and thereby produce a more accurate lane marking map for vehicle control (Guo, ¶0024). 

Regarding claim 7, claim 6 is incorporated, and Guo in the combination further teaches wherein determining the lane line set by matching the lane line in the first group of two-dimensional lane lines with the lane line in the second group of two-dimensional lane lines comprises: 
performing a geometric transformation on the second group of two-dimensional lane lines, in which, the geometric transformation comprises at least one of a rotation and a translation (Guo, ¶0048-0049; “The images or image data and timing data from the cameras can be obtained by the data collector 210 and processed for time and location alignment with the point cloud data received from the LIDAR” wherein “the image data and the point cloud data can be transformed to a common coordinate space—the image data in a 2D image space and the point cloud data in a 3D space.”); and 
determining the lane line set by matching the lane line in the first group of two-dimensional lane lines with a lane line in the second group of two-dimensional lane lines subjected to the geometric transformation (Guo, ¶0054-0064; “the image/LIDAR fusion module 250 processes each projected LIDAR point to determine if the distance between the position of the projected LIDAR point in 2D space and the position of at least one of the piecewise lines is smaller (e.g., not greater than or equal to) than a pre-determined threshold. If the projected LIDAR point is within the pre-determined threshold of at least one of the piecewise lines corresponding to a lane marking, the LIDAR point is considered a candidate associated with that lane marking.” The determined candidate lane marking points are subsequently used to determine the final set of lane marking points.).
Guo is considered analogous art because it pertains to a method for LIDAR and camera image fusion for lane marking detection. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fusion method taught by the combination of Jiang, Yang (2013) and Guo to include aligning the LIDAR and camera images prior to matching the lane line information detected from each, as taught by Guo, in order to better detect points corresponding to a lane marking and thereby produce a more accurate lane marking map for vehicle control (Guo, ¶0024). 

claim 8, claim 7 is incorporated, and Jiang in the combination further teaches wherein determining the lane line set by matching the lane line in the first group of two-dimensional lane lines with a lane line in the second group of two-dimensional lane lines subjected to the geometric transformation comprises: 
determining one or more lane lines present in the second group of two-dimensional lane lines subjected to the geometric transformation and absent from the first group of two-dimensional lane lines; and determining the lane line set by combining the first group of two-dimensional lane lines with the one or more lane lines (Jiang, ¶0063; “by fusing the lane line detection results of the RGB image and the lane line detection results of the point cloud intensity map, in most cases can effectively combat the occlusion of the road lane lines caused by other vehicles and the lane lines on the road.”).

Claim 15 recites an apparatus having features corresponding to method claim 6. Therefore, the recited elements of Claim 15 are mapped to the proposed combination in the same manner as the corresponding elements in Claim 6. Addtionally, the rationale and motivation to combine the Jiang, Yang (2013) and Guo references presented in the rejection of claim 6 apply to this claim. 

Claim 16 recites an apparatus having features corresponding to method claim 7. Therefore, the recited elements of Claim 16 are mapped to the proposed combination in the same manner as the corresponding elements in Claim 7. Addtionally, the rationale 

Claim 17 recites an apparatus having features corresponding to method claim 8. Therefore, the recited elements of Claim 17 are mapped to the proposed combination in the same manner as the corresponding elements in Claim 8. Addtionally, the rationale and motivation to combine the Jiang, Yang (2013) and Guo references presented in the rejection of claim 8 apply to this claim. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMAH A BEG whose telephone number is (571)270-7912.  The examiner can normally be reached on M-F 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VU LE can be reached on 571-272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SAMAH A BEG/Primary Examiner, Art Unit 2668